UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF TEXAS

In re:

CHARLOTTE LILLIAN TYLER-DAY
SSN: xxx-xx-1631

Case No. 17-60616

and

WILLIAM PAUL DAY
SSN: xxx-xx-8836
224 CR 1328
Rusk, Texas 75785
Debtors

Chapter 13

6G GOR COD CO? 6On 60D On 60 662 Con Uo

DEBTORS’ OBJECTION TO AMENDED PROOF OF CLAIM NUMBER 6
FILED BY WILMINGTON SAVINGS FUND SOCIETY, FSB,
AS TRUSTEE OF STANWICH MORTGAGE LOAN TRUST

30-DAY NEGATIVE NOTICE — LBR 3007(b):

ATTENTION: YOUR CLAIM MAY BE REDUCED, MODIFIED, OR
ELIMINATED. Accordingly, you should read this pleading carefully and
discuss it with your attorney, if you have one in this bankruptcy case. If you
do not wish for the Court to eliminate or change your claim, you must file a
written response opposing the claim objection, explaining the factual and/or
legal basis for that response.

No hearing will be conducted on this claim objection unless a written
response in opposition is filed with the Clerk of the United States Bankruptcy
Court and served upon the party filing this pleading WITHIN THIRTY (30)
DAYS FROM THE DATE OF SERVICE listed in the certificate of service
unless the Court shortens or extends the time for filing such response. If no
response in opposition is timely served and filed, this claim objection shall be
deemed to be unopposed, and the Court may enter an order sustaining the
objection to your claim. If a response in opposition is filed and served in a
timely manner, the Court will thereafter set a hearing with appropriate
notice. If you fail to appear at the hearing, your response in opposition may
be stricken. The Court reserves the right to set a hearing on any matter.
COMES NOW William Paul Day and Charlotte Lillian Tyler-Day, Debtors in the

above-referenced case and file this their Objection to the Amended Proof of Claim No. 6

filed by Wilmington Savings Fund Society, FSB, as Trustee of Stanwich Mortgage Loan

Trust (Exhibit A) based on laches and res judicata and shows as follows:

B.

ed

On August 24, 2017, an original petition for reorganization in bankruptcy pursuant to
chapter 13 was properly served on claimant’s predecessor in interest, CitiFinancial
along with a plan of reorganization which scheduled the debt the subject of this proof
of claim at approximately $27,375.00. Service of the petition and plan of
reorganization to CitiFinancial was made at the following addresses: CitiFinancial
605 Munn Rd., Fort Mill, SC 29715 and Citifinancial Servicing LLC 1000
Technology Drive, O’Fallon MO 63368 .

Debtors are represented by Lone Star Legal Aid. Their first attorney, Velimir Rasic
was officed in the Lone Star Legal Houston location. During Hurricane Harvey, the
Houston location suffered serious fire damage which necessitated transfer of their
case to the undersigned attorney. The plan of reorganization was amended for the
sake of clarity and filed and served on October 9, 2017. Service was made to
CitiFinancial and Citifinancial Servicing LLC at the addresses listedabove.

Service was also made through the creditors’ matrix.

Notice of debtor’s bankruptcy and plan of reorganization was given to allcreditors
pursuant to Federal Rules of Bankruptcy Procedure 2002 (g) (2).

After debtors informed their lawyer that they were still being dunned for certain of

their debts, notice of the bankruptcy filing, including the case number and automatic
stay was sent to those creditors and agents including Carrington Mortgage Services,
LLC, between September 8, 2017 and November 7, 2017.

. Notice to Carrington Mortgage Services LLC ‘s was sent on November 7, 2017.
Carrington Mortgage subsequently filed the amended proof of claim number 6 the

subject of this objection eleven months later.

On November 15, 2017, a notice of appearance was filed by Wilmington Savings
Fund Society, FSB, as Trustee of Stanwich Mortgage Loan Trust (hereinafter referred
to as Wilmington) requesting notice be sent in care of Mr. Alonzo Z. Casas. From
that point forward Wilmington, in care of Mr. Alonso Z. Casas, was added it to the

creditors’ matrix and all subsequent filings were served at that address.

. The confirmation hearing was held November 16, 2017, and debtors’ plan was
confirmed. An Order Confirming Debtor’s Plan of Reorganization was signed on
November 28, 2017. Debtors’ plan modified the creditors claim, allowing the
debtors to pay off the balance, they based on correspondence they received from
Carrington Mortgage, LLC, (Exhibit B) over time with present value interest, as
allowed under section 11 USC 1322 (b) (2) of the bankruptcy code. The debt, the
subject of this objection, is not exempt from modification because the last payment is
due on this obligation before the expiration of debtors’ bankruptcy plan of re-
organization. The plan reads in relevant part that, “upon confirmation of the plan, the
valuation and interest rate shown below or as modified will be binding unless a
timely written objection to confirmation is filed and sustained by the court.” No

objection was filed.
8. Examination of Wilmington’s amendments to proof of claim number 6 shows that
assignment of Deed of Trust securing the loan the subject of this proof of claim by
CitiFinancial, Inc to Citifinancial Servicing LLC and then from Citifinancial
Servicing LLC to Wilmington was executed on December 13, 2017. This
transaction was recorded in the deed records of Cherokee county, the location of the
property the subject of this proof of claim, on December 27,2017. Until
Wilmington filed their amendment to the debtors’ amended proof of claim number
6 on October 30, 2018, no notice was provided to debtor of Wilmington’s

ownership of this claim.

9. The bar date for creditors to file proofs of claims expired on January 1, 2018. When
no proof of claim was filed by a mortgage creditor, the debtor filed one on behalf of
CitiFinancial on January 10, 2018, designated as Proof of Claim No. 6. Service of
Proof of Claim No. 6 was made on Wilmington, according to their November 15,
2017, notice of appearance; Citifinancial and Citifinancial Servicing, LLC at the
same address as their service information contained in their assignment of deed; and

Carrington Mortgage Services, LLC at the address that notice of the automatic stay

was given.

10. The Trustee’s reconciliation concerning claims was filed on May 4, 2018. The local
rules (3015-1 (g)7) require that this document be served on the creditors’ matrix
which includes those entities who have filed notices of appearance. Despite the fact
that Wilmington was again advised of the debtor’s treatment of their claim, again

they failed to object to debtors‘ proof of claim.
Il;

12.

13.

The debtors amended Proof of Claim No. 6 to clarify the amount required to satisfy
the claim on July 18, 2018. Service of the Amended Proof of Claim No. 6 was made
on the same entities and in the same manner as the original Proof of Claim No. 6.
Again, no request to extend the time for objection or objection to the amended claim
was made.

Creditor Wilmington’s end of October 2018 amendment to Proof of Claim No. 6
should be disallowed as to the amount claimed for the following reasons: First, at

all times all parties received adequate notice of the debtors’ proposed treatment of
the debt the subject of this Proof of Claim No. 6. The debtor’s plan on
reorganization was confirmed without objection. Secondly, their predecessors in
interest CitiFinancial and Citifinancial Servicing LLC along with Wilmington

failed to file a timely objection to debtors’ treatment of their debt. Finally, all
evidence points to the fact that the creditor was not caught by surprise and
Wilmington knew that the claim the subject of the suit was involved in bankruptcy
prior to their acquisition of the secured claim. Wilmington’s notice of appearance
was filed approximately one month (November 15, 2017) before they acquired the
claim on December 13, 2017. After debtors filed their proof of claim on behalf of
the creditor, Wilmington waited approximately nine months before attempting to

amend the claim on October 30, 2018.

The Chapter 13 Trustee has filed a Motion to Dismiss against the debtors on the basis
of the infeasibility of their plan of reorganization because of the increase of the

amount due as a result of Wilmington’s amendment to claim number 6. The debtors
are 62 and 89 years of age respectively. They are more than 460 days into their plan of
reorganization. Having their case dismissed, even with the possibility of refilling, will
greatly prejudice their chances for reorganization of this debt. Equity demands that
Wilmington’s late filed amendment to claim number 6 be disallowed as to the amount

owed.

WHEREFORE ALL PREMISES CONSIDERED debtors respectfully request that this
court enter an order that the Wilmington Savings Fund Society, FSB, as Trustee of Stanwich
Mortgage Loan Trust’s amendment to proof of claim number 6 be stricken in every particular
other than the identification of the payee for the debt and that the Chapter 13 Trustee be
instructed to release the funds paid through debtors’ Chapter 13 Plan to Wilmington towards
complete satisfaction of Wilmington Savings Fund Society, FSB, as Trustee of Stanwich

Mortgage Loan Trust’s debt or their successors.

Respectfully submitted,

LONE STAR LEGAL AID

140 East Tyler Street, Suite 150
Longview, Texas 75601-7240

(903) 758-9123; (903) 758-1817 FAX

/s/ Robyn Ray Brumbelow

ROBYN RAY BRUMBELOW
Attorney for Debtors

State Bar No. 16606600
rbrumbelow@lonestarlegal.org
CERTIFICATE OF SERVICE

I hereby certify that a copy of the following document was served electronically,

or by regular United States mail, to all interested parties, the Trustee, and to all listed

creditors as attached, on this the 29th day of November 2018.

United States Attorney’s Office
110 N College Ave

Suite 700

Tyler, TX 75702-0204

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

U.S. Attorney General Department of
Justice Main Justice Building

10th & Constitution Ave., NW
Washington, DC 20530-0001

Carrington Mortgage Services, LLC
Attention: Bankruptcy Department

1600 South Douglass Road

Anaheim, CA 92806

Certified mail # 7016 2070 0001 0473 8055

Carey D. Ebert

Chapter 13 Trustee

110 N. College Avenue, Suite 1200
Tyler, Texas 75702

Charlotte Lillian Tyler-Day
224 CR 1328
Rusk, Texas 75785

William Paul Day
224 CR 1328
Rusk, Texas 75785

Mr. Lee Gordon

McCreary Veselka Bragg & Allen, PC
Attorney at Law

P.O. Box 1269

Round Rock, Texas 78680

Mr. Alonzo Z. Casas

Aldridge Pite, LLP

4375 Jutland Dr.

P.O. Box 17933

San Diego, CA 92117

Certified mail # 7016 2070 0001 0473 8062

/s/ Robyn Ray Brumbelow
ROBYN RAY BRUMBELOW
